Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 1 of 33 PageID #: 3074



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

MICHAEL FAULK,                                )
                                              )
               Plaintiff,                     )      Case No. 4:18-CV-308
                                              )
v.                                            )
                                              )
CITY OF ST. LOUIS, et al.,                    )
                                              )
               Defendants.                    )


                    ANSWER OF DEFENDANT CITY OF ST. LOUIS
                  TO PLAINTIFF’S FOURTH AMENDED COMPLAINT

       COMES NOW Defendant City of St. Louis’ (“City”) and answers the allegations of

Plaintiff Michael Faulk’s (“Faulk”) Fourth Amended Complaint (doc. 75) as follows:


                                       INTRODUCTION

       1.      Defendant City admits that Plaintiff was arrested on September 17, 2017, but

denies that his arrest was unlawful or that Plaintiff Faulk was assaulted. Defendant City lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

                                JURISDICTION AND VENUE

       2.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       3.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 2 of 33 PageID #: 3075



        4.       The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        5.       The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        6.       The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

        7.       Defendant City admits that Plaintiff purports to demand a trial by jury. Because

Defendant City denies that Plaintiff’s claims are cognizable, Defendant denies Plaintiff is

entitled to a jury trial.

                                             PARTIES

        8.       Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        9.       Defendant City admits the City is a constitutional charter city organized pursuant

to the Missouri Constitution and the laws of the State of Missouri. Defendant City denies the

remaining allegations in this paragraph.

        10.      In response to paragraph 10, Defendant City admits only that the City’s Police

Department is a division of the City’s Department of Public Safety. Defendant City denies the

remaining allegations in this paragraph.




                                                 2
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 3 of 33 PageID #: 3076



       11.     Defendant admits only that the Public Facilities Protection Corporation (“PFPC”)

is a fund used to pay for settlements and judgments rendered against the City and City

employees. Defendant City denies the remaining allegations in this paragraph.

       12.     Defendant City admits that Gerald Leyshock is a police officer employed by the

St. Louis Police Department (“SLPD”) and holds the rank of lieutenant colonel. Further

answering, Defendant City admits that Lt. Col. Leyshock was the incident commander during the

mass arrest that took place during the evening of September 17, 2017. Defendant City denies the

remaining allegations in this paragraph.

       13.     Defendant City admits that Scott Boyher is a police officer employed by the

SLPD and holds the rank of lieutenant. Defendant City denies that Lt. Boyher was present at the

scene of the mass arrest during the evening of September 17, 2017. Defendant City denies the

remaining allegations in this paragraph.

       14.     Defendant City admits that Timothy Sachs is a police officer employed by SLPD

and holds the rank of lieutenant. Further answering Defendant City admits Lt. Sachs was a

supervisor present during the mass arrest that took place during the evening of September 17,

2017. Defendant City denies the remaining allegations of this paragraph.

       15.     Defendant City admits that Randy Jemerson is a police officer employed by the

SLPD and that he supervises the SLPD’s civil disobedience teams. Further answering, Defendant

City admits that Jemerson was a supervisor present during the mass arrest that took place during

the evening of September 17, 2017. Defendant City denies the remaining allegations of this

paragraph.

       16.     Defendant City admits that Matthew Karnowski is a police officer employed by

the SLPD and holds the rank of sergeant. Further answering, Defendant City admits that Sgt.




                                               3
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 4 of 33 PageID #: 3077



Karnowski was a supervisor present during the mass arrest that took place during the evening of

September 17, 2017, and that earlier that evening, Sgt. Karnowski had issued “unlawful

assembly” orders in another location. Defendant City denies the remaining allegations of this

paragraph.

       17.     Defendant City admits that Brian Rossomanno is a police officer employed by the

SLPD and holds the rank of sergeant. Further answering, Defendant City admits that Sgt.

Rossomanno was a supervisor present during the mass arrest that took place during the evening

of September 17, 2017. Defendant City denies the remaining allegations of this paragraph.

       18.     Defendant City admits that Andrew Wismar is a police officer employed by the

SLPD. Further answering, Defendant City admits that Wismar helped to arrest Faulk. Defendant

City denies the remaining allegations of this paragraph.

       19.     Denied.

       20.     The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

                                 FACTUAL ALLEGATIONS

       21.     Defendant City admits that in the morning on September 15, 2017, St. Louis

Circuit Judge Timothy Wilson issued an order acquitting former St. Louis police officer Jason

Stockley of murder. Defendant City lacks knowledge or information sufficient to form a belief as

to the truth or falsity of the remaining allegations contained in this paragraph, and therefore,

denies them on that basis.

       22.     Defendant City admits that protesters gathered downtown after the Stockley

verdict. Defendant City lacks knowledge or information sufficient to form a belief as to the truth




                                                4
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 5 of 33 PageID #: 3078



or falsity of the remaining allegations contained in this paragraph, and therefore, denies them on

that basis.

        23.     Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        24.     Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        25.     Denied.

        26.     Defendant City admits that the Stockley protests resulted in property damage,

including broken windows and broken flower pots. Defendant otherwise denies the allegations

paragraph 26.

        27.     Defendant City denies the allegations in paragraph 27, including subparts (a)-(j).

        28.     Denied.

        29.     Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        30.     Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        31.     In response to paragraph 31, Defendant City states that the temporary restraining

order issued by Judge Carol E. Jackson on December 11, 2014 speaks for itself. Defendant

otherwise denies the allegations paragraph 31.




                                                 5
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 6 of 33 PageID #: 3079



        32.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        33.    In response to paragraph 33, Defendant City states only that the settlement

agreement entered into by the City on March 25, 2015 and referenced in Exhibit 75-2 speaks for

itself. Defendant otherwise denies the allegations paragraph 33.

        34.    Denied.

        35.    Denied.

        36.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        37.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        38.    Denied.

        39.    Denied.

        40.    In response to paragraph 40, Defendant City states that the testimony provided by

Defendant Rossomanno on October 19, 2017 during the preliminary injunction hearing in

Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies

the allegations paragraph 40.

        41.    Defendant City admits that he is not aware of Plaintiff’s participation in the

destruction of property on the 900, 1000, 1100 blocks of Olive Street in downtown St. Louis.




                                                6
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 7 of 33 PageID #: 3080



        42.    In response to paragraph 42, Defendant City states that the testimony provided by

Defendant Rossomanno on October 19, 2017 during the preliminary injunction hearing in

Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies

the allegations paragraph 42.

        43.    Defendant City denies the allegation in paragraph 43.

        44.    In response to paragraph 44, Defendant City states that the testimony provided by

Defendant Rossomanno on October 19, 2017 during the preliminary injunction hearing in

Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies

the allegations paragraph 44.

        45.    In response to paragraph 45, Defendant City states that the testimony provided by

Defendant Rossomanno on October 19, 2017 during the preliminary injunction hearing in

Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies

the allegations paragraph 45.

        46.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        47.    Denied.

        48.    In response to paragraph 48, Defendant City states that the testimony provided by

Defendant Sachs on October 18 and 19, 2017 during the preliminary injunction hearing in

Ahmad, et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies

the allegations paragraph 48.




                                                7
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 8 of 33 PageID #: 3081



        49.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        50.    In response to paragraph 50, Defendant City states that the testimony provided by

Defendant Karnowski on October 19, 2017 during the preliminary injunction hearing in Ahmad,

et al. v. St. Louis, cause no. 4:17-cv-02455, speaks for itself. Defendant otherwise denies the

allegations paragraph 50.

        51.    Defendant City admits that there are condominiums, apartment buildings and

businesses within the vicinity of Washington Avenue and Tucker Boulevard. Defendant

otherwise denies the allegations in paragraph 51.

        52.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        53.    Denied.

        54.    Defendant City admits that sometime approximately at or around 11 p.m. officers

began forming into lines.

        55.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        56.    Defendant City admits that Civil Disobedience Team officers were present that

evening. Defendant City denies any remaining allegations in paragraph 56.




                                                8
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 9 of 33 PageID #: 3082



       57.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Washington Avenue one block west of Tucker

Boulevard. Defendant City denies any remaining allegations in paragraph 57.

       58.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Tucker Boulevard one block north of Washington

Avenue. Defendant City denies any remaining allegations in paragraph 58.

       59.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Tucker Boulevard one block south of Washington

Avenue. Defendant City denies any remaining allegations in paragraph 59.

       60.     Defendant City admits that officers in these lines were wearing helmets and

masks and that some of these officers were carrying batons and some were carrying protective

shields. Defendant otherwise denies the allegations in paragraph 60.

       61.     Defendant City admits that sometime prior to Plaintiff’s arrest on September 17,

2017 a line of officers assembled across Washington Avenue one half block east of Tucker

Boulevard. Defendant City denies any remaining allegations in paragraph 61.

       62.     Defendant City admits that some of the officers assembled across Washington

Avenue east of Tucker were carrying bicycles and that Lieutenant Boyher is the commander of

the bicycle response team. Defendant City lacks knowledge or information sufficient to form a

belief as to the truth or falsity of the remaining allegations contained in this paragraph, and

therefore, denies them on that basis.

       63.     Admit.

       64.     Denied.




                                                9
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 10 of 33 PageID #: 3083



        65.    Defendant City admits that some officers banged batons as they approached.

Defendant otherwise denies the remaining allegations in paragraph 65.

        66.    Admit.

        67.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        68.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        69.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        70.    Admits.

        71.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        72.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        73.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                                10
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 11 of 33 PageID #: 3084



        74.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        75.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        76.    Denied.

        77.    Defendant City admits only that Lieutenant Boyher is the commander of the

bicycle response team. Defendant otherwise denies the allegations in paragraph 77.

        78.    Denied.

        79.    Denied.

        80.    Denied.

        81.    Denied.

        82.    Denied.

        83.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        84.    Denied.

        85.    Denied.

        86.    Denied.

        87.    Denied.

        88.    Defendant City admits that officers used plastic zip ties to effect arrests.

Defendant City lacks knowledge or information sufficient to form a belief as to the truth or




                                               11
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 12 of 33 PageID #: 3085



falsity of the remaining allegations contained in this paragraph, and therefore, denies them on

that basis.

        89.    Defendant City admits that more than 100 people were arrested.

        90.    Denied.

        91.    Denied.

        92.    Denied.

        93.    Denied.

        94.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        95.    Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        96.    Defendant City admits that four City police officers were indicted in 2018 by a

federal grand jury for alleged conduct during the Stockley protests on September 17, 2017.

Defendant otherwise denies the allegations in paragraph 96.

        97.    In response to the allegations in paragraph 97, Defendant City states that Police

Department Special Order 8-03 speaks for itself.

        98.    Denied.

        99.    Denied.

        100.   Denied.




                                               12
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 13 of 33 PageID #: 3086



        101.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the remaining allegations contained in this paragraph, and therefore, denies

them on that basis.

        102.   Denied.

        103.   Denied.

        104.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        105.   Denied.

        106.   Denied.

        107.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        108.   Denied.

        109.   Defendant City admits only that in October 2017 the City Counselor’s Office

issued letters to certain individuals arrested for ordinance violations and advised them that they

were released from any obligation to appear in Municipal Court on October 18, 2017. Further

answering, Defendant City states that that the October 2017 letters speak for themselves.

Defendant otherwise denies the allegations in paragraph 109.

        110.   In response to paragraph 110, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 110.




                                                13
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 14 of 33 PageID #: 3087



       111.   In response to paragraph 111, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 111.

       112.   In response to paragraph 112, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 112.

       113.   In response to paragraph 113, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 113.

       114.   In response to paragraph 114, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 114.

       115.   In response to paragraph 115, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 115.

       116.   In response to paragraph 116, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 116.

       117.   In response to paragraph 117, Defendant City states that the Memorandum and

Order of Preliminary Injunction issued by Judge Perry on November 15, 2017 speaks for itself.

Defendant otherwise denies the allegations in paragraph 117.

       118.   In response to paragraph 118, Defendant City states that the transcript of the

closing argument made by Associate City Counselor Tony Relys on October 23, 2017 and the




                                              14
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 15 of 33 PageID #: 3088



Memorandum and Order of Preliminary Injunction issued by Judge Perry on November 15, 2017

speak for themselves. Defendant otherwise denies the allegations in paragraph 118.

        119.   In response to paragraph 119, and subparts (a)-(k), Defendant City states that the

Memorandum and Order of Preliminary Injunction issued by Judge Perry on November 15, 2017

speaks for itself. Defendant otherwise denies the allegations in paragraph 119.

        120.   Denied.

        121.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        122.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        123.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        124.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        125.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                                15
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 16 of 33 PageID #: 3089



        126.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        127.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        128.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        129.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        130.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        131.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        132.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               16
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 17 of 33 PageID #: 3090



        133.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        134.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        135.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        136.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        137.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        138.   Denied.

        139.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        140.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               17
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 18 of 33 PageID #: 3091



        141.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        142.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        143.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        144.   Denied.

        145.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        146.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        147.   Denied.

        148.   Denied.

        149.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        150.   Denied.




                                               18
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 19 of 33 PageID #: 3092



        151.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        152.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        153.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        154.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        155.   Denied.

        156.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        157.   Denied.

        158.   Defendant City admits only that plastic zip tie cuffs were applied to Plaintiff’s

wrists during his arrest. Defendant otherwise denies the allegations in paragraph 158.

        159.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        160.   Denied.




                                               19
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 20 of 33 PageID #: 3093



         161.   Defendant City admits Plaintiff was taken to the St. Louis City Justice Center and

that his photograph was taken prior to being taken to the police van. Defendant City lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

         162.   Defendant City admits Plaintiff was taken to the St. Louis City Justice Center in a

police van. Defendant City lacks knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations contained in this paragraph, and therefore, denies them on that

basis.

         163.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

         164.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

         165.   Denied.

         166.   Defendant City admits that Plaintiff was brought to the City Justice Center.

Defendant lacks knowledge or information sufficient to form a belief as to the truth or falsity of

the remaining allegations contained in this paragraph, and therefore, denies them on that basis.

         167.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                                20
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 21 of 33 PageID #: 3094



        168.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        169.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        170.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        171.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        172.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        173.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        174.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               21
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 22 of 33 PageID #: 3095



        175.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        176.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        177.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        178.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        179.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        180.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        181.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.




                                               22
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 23 of 33 PageID #: 3096



        182.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        183.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        184.   Defendant City admits Plaintiff met with investigators from the Internal Affairs

Division and that said interview was recorded. Defendant City lacks knowledge or information

sufficient to form a belief as to the truth or falsity of the remaining allegations contained in this

paragraph, and therefore, denies them on that basis.

        185.   Defendant City admits that representatives of the City and the Post-Dispatch met,

but denies such meeting resulted in the issuance of a new special order relating to the rights of

journalists. Further answering, Defendant City admits Plaintiff has not been charged, but that the

City has not agreed Plaintiff that will not be charged in the future. Defendant City lacks

knowledge or information sufficient to form a belief as to the truth or falsity of the remaining

allegations contained in this paragraph, and therefore, denies them on that basis.

        186.   Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph, and therefore, denies them on

that basis.

        187.   Denied.

        188.   Denied.

        189.   Denied.




                                                 23
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 24 of 33 PageID #: 3097



                                           COUNT I

       190.    Defendant City incorporates by this reference all of its answers to paragraphs 1-

189 as though fully set forth herein.

       191.    The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       192.    Denied.

       193.    Denied.

       194.    Denied.

       195.    Denied.

       196.    Denied.

       197.    The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       198.    The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegations of this

paragraph.

       WHEREFORE, having fully answered Count I of Plaintiff’s Fourth Amended Complaint,

Defendant City requests that this Court dismiss the claims asserted against it in Count I with

prejudice, award Defendant City its costs and attorney’s fees, and order such other relief as this

Court deems fair and appropriate.




                                               24
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 25 of 33 PageID #: 3098



                                           COUNT II

       The allegations in Count II are directed to the Individual Defendants and are not directed

to Defendant City. If the allegations of Count II, including ¶¶ 199-206, are ever construed to

state a claim against this Defendant, Defendant City denies the allegations in ¶¶ 199-206.

                                          COUNT III

       The allegations in Count III are directed to Doe Police Officers 2-5 and Defendant

Wismar and are not directed to Defendant City. If the allegations of Count III, including ¶¶ 207-

212, are ever construed to state a claim against this Defendant, Defendant City denies the

allegations in ¶¶ 207-212.

                                          COUNT IV

       213.    Defendant City incorporates by this reference all of its answers to paragraphs 1-

212 as though fully set forth herein.

       214.    Denied.

       215.    Denied.

       216.    Denied.

       217.    Denied.

       218.    Denied.

       219.    Defendant City denies the allegations in paragraph 219, including subparts (a)-(b).

       220.    Denied.

       221.    Denied.

       222.    Denied.

       223.    Denied.




                                               25
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 26 of 33 PageID #: 3099



       224.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City admits he acted under color of

law and lacks knowledge or information sufficient to form a belief as to the truth or falsity of the

remaining allegations contained in this paragraph.

       225.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 225.

       WHEREFORE, having fully answered Count IV of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count IV with prejudice, award Defendant City its costs and attorney’s fees, and order such

other relief as this Court deems fair and appropriate.

                                            COUNT V

       226.      Defendant City incorporates by reference all of its answers to paragraphs 1-225 as

though fully set forth herein.

       227.      Denied.

       228.      Denied.

       229.      Denied.

       230.      Denied.

       231.      Denied.

       WHEREFORE, having fully answered Count V of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count V with prejudice, award Defendant City its costs and attorney’s fees, and order such other

relief as this Court deems fair and appropriate.




                                                   26
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 27 of 33 PageID #: 3100




                                            COUNT VI

       232.      Defendant City incorporates by reference all of its answers to paragraphs 1-231 as

though fully set forth herein.

       233.      Denied.

       234.      Denied.

       235.      Denied.

       236.      Denied.

       237.      Denied.

       238.      Denied.

       239.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 239.

       240.      Denied.

       WHEREFORE, having fully answered Count VI of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count VI with prejudice, award Defendant City its costs and attorney’s fees, and order such

other relief as this Court deems fair and appropriate.

                                           COUNT VII

       241.      Defendant City incorporates by reference all of its answers to paragraphs 1-240

as though fully set forth herein.

       242.      Denied.




                                                 27
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 28 of 33 PageID #: 3101



       243.      Defendant City admits he helped to arrest Faulk. Defendant City lacks knowledge

or information sufficient to form a belief as to the truth or falsity of the remaining allegations

contained in this paragraph.

       244.      Denied.

       245.      Denied.

       246.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 246.

       247.      Denied.

       248.      Denied.

       WHEREFORE, having fully answered Count VII of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count VII with prejudice, award Defendant City its costs and attorney’s fees, and order such

other relief as this Court deems fair and appropriate.

                                            COUNT VIII

       249.      Defendant City incorporates by reference all of its answers to paragraphs 1-248 as

though fully set forth herein.

       250.      Denied.

       251.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City lacks knowledge or information

sufficient to form a belief as to the truth or falsity of the allegations contained in this paragraph.

       252.      Denied.

       253.      Denied.




                                                  28
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 29 of 33 PageID #: 3102



       254.      Denied.

       255.      Denied.

       256.      Denied.

       257.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 257.

       258.      Denied.

       WHEREFORE, having fully answered Count VIII of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count VIII with prejudice, award Defendant City its costs and attorney’s fees, and order such

other relief as this Court deems fair and appropriate.

                                            COUNT IX

       259.      Defendant City incorporates by reference all of its answers to paragraphs 1-258 as

though fully set forth herein.

       260.      Denied.

       261.      Denied.

       262.      Denied.

       263.      Denied.

       264.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 264.

       265.      Denied.




                                                 29
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 30 of 33 PageID #: 3103



       WHEREFORE, having fully answered Count IX of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count IX with prejudice, award Defendant City its costs and attorney’s fees, and order such

other relief as this Court deems fair and appropriate.

                                             COUNT X

       266.      Defendant City incorporates by reference all of its answers to paragraphs 1-265 as

though fully set forth herein.

       267.      Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph.

       268.      Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph.

       269.      Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph.

       270.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 270.

       271.      Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph.

       272.      Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph.

       273.      Denied.

       274.      Denied.




                                                  30
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 31 of 33 PageID #: 3104



       275.      The allegations of this paragraph constitute legal conclusions to which no answer

is required. To the extent an answer is required, Defendant City denies the allegation in

paragraph 275.

       276.      Defendant City lacks knowledge or information sufficient to form a belief as to

the truth or falsity of the allegations contained in this paragraph.

       277.      Denied.

       WHEREFORE, having fully answered Count X of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it in

Count X with prejudice, award Defendant City its costs and attorney’s fees, and order such other

relief as this Court deems fair and appropriate.

                                      PRAYER FOR RELIEF

       WHEREFORE, having fully answered the allegations of Plaintiff’s Fourth Amended

Complaint, Defendant City requests that this Court dismiss the claims asserted against it with

prejudice, award Defendant City its costs and attorney’s fees, and order such other relief as this

Court deems fair and appropriate.

                                          JURY DEMAND

       Defendant City demands a jury trial on all issues triable to a jury.

                                   AFFIRMATIVE DEFENSES

       Further answering, Defendant City affirmatively states as follows:

       1.        Plaintiff has failed to state a claim upon which relief can be granted.

       2.        Plaintiff has failed to state a claim upon which relief can be granted because

arguable probable cause existed for Plaintiff’s arrest.




                                                   31
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 32 of 33 PageID #: 3105



        3.      Defendant City is shielded from Plaintiff’s state law claims by sovereign

immunity and the public duty doctrine.

        4.      Defendant asserts all of the provisions of §§ 537.600, 537.610 and 537.615

RSMo.

        5.      Plaintiff is estopped from bringing this suit by his own actions or inactions,

including but not limited to, Plaintiff’s failure to bring claims at his first opportunity.

        6.      If a defendant or another party or entity makes a settlement with Plaintiff, or if

Plaintiff receives anything of value from any party, individual or entity, the amount of such

payment or consideration should be treated as a payment in full satisfaction of the damages of

Plaintiff, or in the alternative, that the amount of such payment or consideration should be a set

off against any judgment that may be entered herein.

        7.      Plaintiff’s claims are barred by all applicable statutes of limitations or repose.

        8.      Plaintiff failed to mitigate his damages.

        9.      Plaintiff’s state law assault and battery claims are barred because Plaintiff

consented through his conduct to the actions of Defendants.

        10.     If any portion of Plaintiff’s alleged damages are divisible, Defendant City asserts

that such alleged damages may be subject to the doctrines of apportionment and/or alternate

proximate cause.

        11.     Plaintiff voluntarily assumed or exposed himself to a risk which he knew or, in

the exercise of ordinary care, should have known existed.

        12.     Plaintiff has no compensable damages.

        13.     The rights alleged by Plaintiff to have been violated by Defendant City were not

clearly established at the time.




                                                  32
Case: 4:18-cv-00308-JCH Doc. #: 109 Filed: 11/18/19 Page: 33 of 33 PageID #: 3106



        Defendant City incorporates each and every additional affirmative defense that may be

uncovered or made known during the investigation and discovery of this case. Defendant City

specifically reserves the right to amend this Answer to include additional affirmative defenses at

a later time.




                                                  Respectfully submitted,

                                                  JULIAN BUSH,
                                                  City Counselor

                                                By: /s/ Erin K. McGowan
                                                 Erin K. McGowan #64020MO
                                                 Andrew D. Wheaton #65269MO
                                                 1200 Market Street, Room 314
                                                 City Hall
                                                 St. Louis, Mo 63103
                                                 (314) 622-3361
                                                 (314) 622-4956 fax
                                                 McGowanE@stlouis-mo.gov
                                                 wheatona@stlouis-mo.gov
                                                 Attorneys for Defendants


                                CERTIFICATE OF SERVICE

    I hereby certify that on November 18, 2019 the foregoing Answer to Plaintiff’s Fourth
Amended Complaint was served via the Court’s electronic filing system upon all counsel of
record.


                                                 /s/ Erin K. McGowan




                                                33
